Citation Nr: 9932152	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-46 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for residuals of a 
right knee surgery.

2.  Entitlement to an initial disability rating in excess of 
20 percent for chronic cervical/thoracic strain.

3.  The Board construes the issue to be: Whether the 
veteran's appeal of the rating decisions denying entitlement 
to a disability rating in excess of 20 percent for chronic 
lumbar strain was timely perfected.

4.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Columbia Doctors 
Hospital on November 1, 1996, will be addressed in a separate 
appellate decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 24, 1996 to June 
3, 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August and September 1996 rating decisions of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned separate 10 percent disability ratings for chronic 
cervical/thoracic strain and chronic lumbar strain from June 
4, 1996 (the day following separation from service).  Service 
connection for residuals of right knee surgery and a total 
rating based on individual unemployability were denied.  In 
September 1996, the veteran filed a timely notice of 
disagreement (NOD) as to the disability rating assigned for 
chronic cervical/thoracic strain and the denial of her claims 
for service connection for residuals of right knee surgery 
and a total rating based on individual unemployability.  She 
was issued a statement of the case (SOC) regarding these 
issues in October 1996.  The RO received her substantive 
appeal later that month.  The veteran and her spouse 
thereafter presented testimony at a personal hearing before 
the Hearing Officer (HO) at the local VARO in May 1997.  The 
HO confirmed and continued the denial of the benefits sought 
in a September 1997 supplemental statement of the case 
(SSOC).

In June 1997, the veteran expressed dissatisfaction with the 
disability evaluation assigned for chronic lumbar strain.  
The Board observes that this statement could be and was 
apparently thereafter construed to be a timely filed NOD as 
to the September 1996 rating decision.  See 38 C.F.R. § 
20.202 (1999); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993) (the statutory provisions of 38 U.S.C.A. § 7105 do not 
impose technical pleading requirements).

The RO then granted increased disability ratings to 20 
percent for both chronic cervical/thoracic strain and chronic 
lumbar strain in a June 1998 rating decision.  An effective 
date of June 4, 1996 was assigned for both evaluations.  The 
veteran was issued a SSOC as to her cervical/thoracic strain, 
residuals of right knee surgery and individual 
unemployability claims later that month.

On April 9, 1999, following additional development, the 
veteran was also provided with a SSOC in reference to the 
denial of her claims for cervical/thoracic and individual 
unemployability claims.  The Board observes that this SSOC 
also included the 'additional' issue of entitlement to an 
increased disability rating for lumbar strain.

In August 1999, the VARO completed a VA Form 8, Certification 
of Appeal, wherein it was indicated that the veteran's claims 
for increased ratings for chronic cervical/thoracic strain 
and chronic lumbar strain, as well as her total rating based 
on individual unemployability claim, were the issues for 
consideration by the Board.  The veteran's accredited 
representative, The American Legion, thereafter submitted an 
August 1999 VA Form 646 and September 1999 Informal Hearing 
Presentation regarding these issues.

The veteran's claims of entitlement to service connection for 
residuals of right knee surgery, an increased rating for 
chronic lumbar strain and a total rating based on individual 
unemployability are the subject of the 'REMAND' appended to 
the end of this decision.


FINDING OF FACT

The veteran's chronic cervical/thoracic strain, as shown by 
recent VA examination, is primarily manifested by moderate 
limitation of motion productive of spondylosis at C4-5 and 
C5-6 with moderate pain in all planes.


CONCLUSION OF LAW

The schedular criteria for an initial disability evaluation 
of 30 percent, but no more, for chronic cervical/thoracic 
strain are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Codes 5290, 5293 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In the instant case, the veteran's service medical records 
show that she had mild, asymptomatic scoliosis of the spine 
on enlistment examination in February 1996.  During the 
course of her basic training, she became injured.  A AETC 
Form 435, Mishap Data Worksheet, shows that the veteran 
received injuries to the anterior neck and back on June 1, 
1996, while preparing a dormitory ceiling vent for painting.  
The vent fell out of the ceiling and hit the veteran, a 
trainee at the time, on the neck and back.  This occurred 
while taking the screws out of the vent.  Later that day, the 
veteran was seen in the emergency room wherein she was 
treated for musculoskeletal chest pain and cervical strain.  
She was told to take 800 milligrams of Ibuprofen every 8 
hours as needed with food, and to follow-up the following day 
in the Clinic.  On June 2, 1996, the veteran received further 
treatment by a physician's assistant.  On June 3, 1996, she 
returned for follow-up with a doctor.  The discernible 
portions of this handwritten treatment record reflects that 
the veteran was seen with complaints of direct trauma of the 
occipital and mid-thoracic regions.  A 25 pound metal grate 
was being taken down for cleaning, when the screws loosened 
and the grate fell.  There was no loss of consciousness.  On 
physical examination, it was noted that the veteran appeared 
to be in no acute distress.  She had a normal gait.  Cranial 
nerves II through XII appeared to be grossly intact.  There 
was no focal neurologic deficit.  Reflexes were 1+.  Motor 
strength was noted to be 5/5 throughout.  Her lungs were 
clear to auscultation.  Her heart had a regular rate and 
rhythm, without rub or gallop.  Romberg was negative.  There 
was, however, mild tenderness with direct palpation of the 
right upper chest wall.  X-rays of the cervical spine were 
negative per record; but, there was no official reading.  
There was also tenderness of the right 
trapezius/sternocleidomastoid region.  Later that day, the 
veteran was afforded an entry-level separation as she failed 
to maintain the medical/physical procurement standards.

In conjunction with her original service connection claims, 
received by the RO on June 12, 1996 the veteran submitted a 
copy of Aftercare Instructions that she received following an 
emergency room visit to Doctors Care Hospital of Sarasota on 
June 4, 1996.

A June 17, 1996 private treatment record developed by 
Neuromuscular Medical Centers shows that the veteran was 
referred for initial evaluation.  It was noted that she was 
recently in so much pain that it was necessary for her to go 
to Doctors Hospital Emergency Room in Sarasota.  She was 
prescribed a Medrol Dospak, Flexeril and Vicodin for pain.  
During the course of this evaluation, she complained of 
headaches, which started after her in-service accident.  She 
described the pain as constant, moderate to severe, dull and 
greater on the right.  The veteran noted that the headaches 
are worse with bright lights.  They begin at the skull and 
radiate over both eyes.  On examination, the veteran 
presented as well developed and well nourished.  She 
ambulated well, without assistance.  Cervical range of motion 
was carefully evaluated.  The veteran had active flexion to 
40 degrees, with active extension to 30 degrees, left and 
right flexion to 20 degrees, as well as left and right 
rotation to 60 degrees.  All were associated with pain.  
Valvasa's maneuver was negative.  Axial and foraminal 
compression tests were both positive, bilaterally.  Shoulder 
depressor test was negative.  Hyperflexion and hyperextension 
compression tests were positive.  Cervical distraction and 
Adson's maneuver were both negative.  Lasegue and Lasegue 
contra-lateral test were also positive, bilaterally.  The 
usual neurological examination was also performed.  Babinski 
reflex and Romberg sign were negative.  Cranial nerves II-XII 
were normal.  The veteran was able to heel and toe walk.  
There was decreased cervical muscle strength in the deep neck 
muscles at C1-4.  Upper and lower abdominal strength was 
normal.  Upper and lower extremity strength was noted to be 
within normal limits.  Deep tendon reflexes were normal.  
Plantar reflexes were downgoing.  Sensory examination, via 
pinwheel, showed no anesthesia detected.  On digital 
palpatory examination, tenderness and muscle spasms were 
noted bilaterally at the lateral cervical muscles, posterior 
cervical muscles, thoracic paraspinal muscles and lumbar 
paraspinal muscles.  The diagnoses included post-traumatic 
and basilar headaches, and cervical strain and sprain, with 
cervical radiculitis, rule-out cervical herniated disc.

The veteran was afforded VA examination in August 1996.  The 
veteran's personal medical file revealed that a magnetic 
resonance imaging (MRI) scan was done on July 16, 1996, which 
revealed mild slight reversal of the cervical lordosis but 
otherwise the MRI scan of the cervical spine was normal.  On 
examination, percussion of the veteran's neck revealed pain 
over the right scapula area.  There was no muscle spasm.  
There were no postural abnormalities or fixed deformity.  
Range of motion of the neck was noted to be normal.  X-rays 
of the cervical spine showed some loss of the lordotic 
curvature suggesting muscle spasm.  There was no other 
significant abnormality.  The diagnoses included sprain of 
the cervical spine.

VA treatment records developed between August and November of 
1996 show treatment on occasion for post-traumatic headaches 
and syncope, as well as cervical strain and weakness.

The veteran thereafter testified at a personal hearing held 
by the HO at the local VARO in May 1997.  The veteran 
indicated that her condition was affecting her nerves in her 
head, and causing her to black out and have severe headaches 
requiring intravenous medication for relief.  She stated that 
she could not drive her car, and was very limited in what she 
could do because of pain and stiffness.  She noted that she 
was taking a lot of medication and had been scheduled for 
treatment at the Pain Clinic.  The veteran averred that she 
experience spasm and stiffness, causing headaches which last 
for days.  She was taking Darvon for pain, and Flexeril for 
her muscle spasms.

An undated letter from the Coordinator of Pain Programs at 
the local VA Medical Center indicated that the veteran's 
physician had suggested that she might benefit from a pain 
program.

The veteran thereafter submitted a copy of Aftercare 
Instructions that she received following an emergency room 
visit to Doctors Care Hospital of Sarasota on November 1, 
1996.  The instructions noted, in pertinent part, that she 
had been treated for muscle contraction headache (muscle 
tension headache).  It was indicated that this is a headache 
caused by tight, cramping muscles around the head and neck.  
The examining physician noted that anything that can increase 
muscle tension can make it worse.  It was further pointed out 
there was no problems with the brain or nerves.

VA outpatient treatment records developed in 1997 and 1998 
reflect further treatment on occasion for cervical sprain and 
complaints of constant headaches.

A late-May 1997 VA hospital summary shows that the veteran 
participated in a Chronic Pain program.  She complained of 
headaches, as well as neck and low back pain, since June 
1996.  While, in the program, she was provided with full 
physical therapy, including walking program, exercise 
program, as well as heat and cold modalities.  She was also 
provided with occupational therapy regarding activities of 
daily living, self-care needs and relaxation.  It was noted 
that the veteran achieved most of her goal regarding pain, 
range of motion and strength.  It was also noted that she had 
a remarkably good response to Midrin.  She had record relief 
from her headaches; this was the first time that she got 
relief from headaches.  The discharge diagnoses included 
chronic neck and back pain, and headaches.

The veteran was also afforded VA examination in November 
1997.  On physical examination of the cervical spine, there 
were no postural or fixed abnormalities noted.  No 
significant muscle spasm was noted.  Range of motion of the 
cervical spine reflected 22 degrees of forward flexion, 25 
degrees of backward extension, 30 degrees of left lateral 
flexion, 35 degrees of right lateral flexion, 45 degrees of 
rotation to the left and 50 degrees of rotation to the right.  
There was moderate discomfort in all ranges of motion with 
the cervical spine.  On neurological examination, deep tendon 
reflexes were +2/4 equal and symmetrical bilaterally in the 
biceps, triceps, brachial and normal grasp reflex.  The 
examiner noted that a cervical spine X-ray was done on August 
20, 1996, which showed only muscle spasm with loss of normal 
lordotic curvature.  MRI scan of the cervical spine was done 
in December 1996 and this showed spondylosis at level of C4-
5, C5-6 without associated disk herniation or spinal 
stenosis.  The examiner stated that range of motion is a 
consideration of pain, fatigue, weakness, incoordination and 
altered repetition.  As far as acute flareup, the veteran's 
neck especially is in constant discomfort and, about once a 
week, she has more of an acute flareup where it would be more 
incapacitating.  The diagnoses included chronic cervical 
sprain with spondylosis at C4-5, C5-6.  

Analysis

The veteran's claim for a higher rating for chronic 
cervical/thoracic strain is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  Generally, a claim for 
an increased evaluation is considered to be well grounded.  A 
claim  that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect a claimant against an adverse 
decision based upon single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the instant case, the veteran has been afforded a 
20 percent disability rating for chronic cervical/thoracic 
strain from June 4, 1996, the day following her military 
discharge.

The veteran's cervical/thoracic spine disorder is currently 
rated under Diagnostic Code (DC) 5299-5293, indicating that 
it involves an unlisted cervical spine injury that is rated 
as analogous to intervertebral disc syndrome.  See 38 C.F.R. 
§§ 4.20, 4.27 (1999).  According to the applicable criteria, 
a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1999).

In addition, a 20 percent evaluation requires moderate 
limitation of motion.  A 30 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5290 (1999).

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the 
instant case, the Board finds that the evidence supports a 30 
percent disability rating for chronic cervical/thoracic 
strain, but no more, under Diagnostic Code 5290.

Under 38 C.F.R. §§ 4.40 and 4.45 (1999), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 
adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45 (1999), e.g., pain, functional loss, fatigability, 
and weakness.

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (1999), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991); DeLuca, supra.  In 
other words, when rating for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.

Here, the medical evidence of record clearly establishes that 
the veteran has had "moderate" limitation of motion of the 
neck since her discharge from active duty service.  However, 
the clinical findings also reflect that the veteran has 
manifested "moderate" discomfort in all ranges of motion of 
the cervical spine since her in-service injury.  In view of 
this objective evidence of this pain on movement, the Board 
is satisfied that the veteran's service-connected chronic 
cervical/thoracic sprain has more closely approximated the 
criteria for "severe" limitation of motion of the cervical 
spine.  Consideration has been given as to whether the 
disability meets the criteria for a higher disability rating.  
However, there is no objective evidence of severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief as to warrant a 40 percent disability 
rating under Diagnostic Code 5293.  Indeed, there is no 
demonstrable evidence of muscle spasm.  Moreover, 
neurological evaluations of the veteran have been essentially 
normal.  Consequently, no more that a 30 percent initial 
disability evaluation is justified.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service-connected cervical/thoracic strain disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial disability rating of 30 
percent, but no more, for chronic cervical/thoracic strain is 
granted.



REMAND

I.  Service Connection for Residuals of Right Knee Surgery

After a review of the procedural history of this claim, the 
Board finds that, contrary to the RO's August 1998 VA Form 8, 
Certification of Appeal, the veteran's claim for service 
connection for residuals of right knee surgery remains in 
appellate status.  In the instant case, the veteran perfected 
an appeal of this issue to the Board in October 1996.  
Indeed, the record reveals that the claim was last discussed 
in the June 1998 SSOC.  Inasmuch as the evidence received 
since that time was not pertinent to this issue and did not 
include an explicit withdrawal of the claim, it should have 
been certified for appellate consideration.

Notwithstanding, the Board observes that the American Legion 
did not present written argument as to this claim in its 
August 1999 VA Form 646, Statement of Accredited 
Representative in Appealed Case, since the local service 
representative justifiably believed that this claim was not 
in appellate status.  Inasmuch as the Board determination has 
found that the RO's previous determination as to the 
appellate status of this claim to be in error, it is noted 
that the veteran has been denied her right to have the 
American Legion represent her interests at every stage of the 
VA's non-adversarial claims adjudication process.  See 38 
U.S.C.A. §§ 5901-5905, 7105(a) (West 1991); 38 C.F.R. § 
20.600 et seq. (1999).  Accordingly, additional development 
of this issue is necessary.

II.  Timeliness of Appeal of Ratings for Chronic Lumbar 
Strain

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

The controlling laws and regulations provide that an appeal 
consists of a timely NOD in writing and, after an SOC has 
been furnished, a timely substantive appeal.  A substantive 
appeal shall be filed within 60 days from the date of mailing 
of the SOC, or within the remainder of the one-year period 
from the date of mailing of the notification of the initial 
review and determination being appealed, whichever period 
ends later.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 20.202, 20.203 (1999).

An NOD is a document that initiates an appeal from an agency 
of original jurisdiction to the Board.  Burton v. Derwinski, 
933 F.2d 988 (Fed. Cir. 1991).  In Holland v. Brown, 9 Vet. 
App. 324 (1996) it was noted that it had been previously held 
that "[t]here can be only one valid NOD [Notice of 
Disagreement] as to a particular claim, extending to all 
subsequent RO and BVA adjudications on the same claim until a 
final RO or BVA decision has been rendered in that matter, or 
the appeal has been withdrawn by the claimant."  (citing 
Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1582-85 (Fed.Cir. 1994)).

In addition, if an SSOC covers an issue that was not included 
in the original SOC, a substantive appeal must be filed with 
respect to that issue within 60 days in order to perfect an 
appeal with respect to that additional issue, even if the 60-
day period extends beyond one-year appeal period.  See 38 
C.F.R. § 20.302(c) (1999); see also VAOPGCPREC 9-97 (1997); 
62 Fed. Reg. 15567 (1997).  The Board is bound by the General 
Counsel's interpretation of the regulation.  38 U.S.C.A. § 
7104(c) (West 1991).

In view of the foregoing, the Board again finds that the RO's 
VA Form 8, Certification of Appeal, was erroneous.  A review 
of the procedural history with regard to the veteran's 
chronic lumbar strain claim reveals that the claim is not 
properly before the Board.  As noted above, the RO granted 
service connection and assigned an initial disability 
evaluation of 10 percent for chronic lumbar strain in a 
September 1996 rating decision.  However, this claim was not 
mentioned in the notice of disagreement that she submitted 
later that month.  Rather, the veteran submitted a statement 
in June 1997 wherein she requested an increase for her 
service-connected disorder as it had become more severe since 
separation.  Whether the veteran meant for this statement to 
be considered a notice of disagreement as to the September 
1996 rating decision or a 'new' claim for increase need not 
be resolved, however, as she failed to timely perfect an 
appeal to the Board under either scenario.

In the instant case, the statement in question was received 
within the one-year delimiting period following the September 
1996 rating decision.  Generally, the Board would construe 
such a submission in the light most favorable to the veteran 
and find that it is a timely notice of disagreement.  See 
Tomlin, supra.  Indeed, this course of action appears to have 
been taken by the RO inasmuch as the June 1998 rating 
decision granted entitlement to a 20 percent from June 4, 
1996 (the day following discharge from military service) 
rather than June 7, 1997 (the date of receipt of the 
statement).  Moreover, the claim was then mentioned as an 
'additional' issue in the April 1999 SSOC.  Notwithstanding, 
the veteran failed to file a timely substantive appeal.  
Significantly, the letter accompanying the SSOC, in 
accordance with the laws and regulations, informed the 
veteran that, "If this Supplemental Statement of the Case 
contains an issue which was not included in substantive 
appeal, you must respond within 60 days to perfect your 
appeal as to the new issue."  She failed to do so.  
Accordingly, the June 1996 decision as to the initial rating 
of chronic lumbar strain following a grant of service 
connection became final.

Assuming, without deciding, that the June 1997 statement was 
a 'new' claim for increase, it is again noted that the 
veteran did not timely perfect an appeal to the Board.  By 
letter from the RO, dated June 17, 1998, the veteran was 
informed that entitlement to a 20 percent disability rating 
for chronic lumbar strain was granted.  A copy of the 
veteran's procedural and appellate rights was attached.  
Nonetheless, the veteran did not submit any statement 
expressing dissatisfaction within the applicable one-year 
delimiting period.

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a NOD and 
a formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Notwithstanding, the Board notes that the appellant has not 
been informed of her apparent failure to timely perfect an 
appeal as to the lumbar strain issue certified on appeal and 
of the Board's lack of jurisdiction over the matter.  
Therefore, in order to accord the appellant every equitable 
consideration, the Board has re-characterized the issue on 
appeal and is remanding this case to the RO so that the 
appellant may be provided with a SOC regarding the timeliness 
issue and an opportunity to present argument and evidence 
which would tend to show that her appeal was, in fact, timely 
filed and perfected.  See Marsh v. West, 11 Vet. App. 468, 
470 (1998) (citations omitted) (the Board's obligation to 
assess its own jurisdiction cannot come at the expense of the 
procedural rights that belong to the appellant).

III.  Total Rating Based on Individual Unemployability

The Board observes that the veteran is seeking entitlement to 
a total rating based on individual unemployability by reason 
of service-connected disabilities.  Although her July 1998 VA 
examination report noted that she worked 30 hours a week 
making pizzas and liked her job, the veteran alleges, in 
essence, that her service-related disorders have rendered her 
unable to maintain any type of gainful employment since 
separation from service.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with her education and 
occupational experience, by reason of her service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91), 57 Fed. Reg. 2317 (1992).

In addition, the evidence of record reflects that the veteran 
has been receiving treatment on occasion for headaches 
following her in-service injury.  Although 38 C.F.R. § 
3.155(a) (1999) requires a claimant at a minimum to "identify 
the benefit sought," the Board is mindful that the Court has 
held that a veteran need not specify with precision the 
appropriate legal provision for a benefit she is seeking and 
that the VA's statutory duty to assist requires a liberal 
reading of documents and evidence to include consideration of 
issues reasonably raised therein.  Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); McGrath v. Brown, 5 Vet. App. 57, 60 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Akles 
v. Derwinski, 1 Vet. App. 118, 121 (1991).  As such, the 
Board finds that a claim of entitlement to service connection 
for chronic headaches must be inferred from the evidence of 
record.  Inasmuch as the RO's adjudication of this claim may 
be inextricably intertwined with the total rating based on 
individual unemployability issue currently on appeal, i.e. 
the service connection claim, if granted, would have to be 
considered in conjunction with the present appeal, it would 
be premature and prejudicial for the Board to consider the 
veteran's claim for a total rating based on individual 
unemployability at this time.

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As the inferred claim for service 
connection for chronic headaches is "inextricably 
intertwined" with the individual unemployability issue 
currently on appeal, the case must be remanded to the RO in 
accordance with the holding in Harris, supra.

Thus, to ensure that VA has afforded the appellant due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should also afford the veteran 
an opportunity to complete and submit an 
updated VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, or its 
equivalent so that VA may obtain a more 
accurate picture of her post-service 
employment.  Efforts to obtain this 
information must be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The veteran should also be requested 
to identify all sources of recent 
treatment received for her 
service-connected disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

3.  The RO should then adjudicate the 
inferred claim of service connection for 
chronic headaches.

In the event that the veteran is 
dissatisfied with any portion of the 
determination, she must be, and hereby 
is, notified that she must file a timely 
notice of disagreement and a timely 
substantive appeal (VA Form 9) following 
the issuance of a statement of the case 
in order to perfect an appeal, and 
without such the Board will not have 
jurisdiction.

In the event that service connection is 
granted for chronic headaches, the RO 
must forward a copy of this decision to 
the Bay Pines - VA Medical Center for 
purposes of adjudication of the veteran's 
claim for payment or reimbursement of 
unauthorized medical expenses with 
respect to this disability.

4.  The veteran should also be furnished 
a statement of the case in accordance 
with 38 U.S.C.A. § 7105 (West 1991), 
which summarizes the evidence pertinent 
to the timeliness of her substantive 
appeal regarding the rating decisions 
denying entitlement to a disability 
rating in excess of 20 percent for 
chronic lumbar strain.  This document 
should include detailed reasons and bases 
for the decisions reached.  The veteran 
should then be given an appropriate 
opportunity to present argument and 
additional evidence regarding this 
matter.

The veteran must be, and hereby is, 
notified that a timely substantive appeal 
(VA Form 9) as to the issue of timeliness 
must be filed in order to perfect an 
appeal as to this issue, and without such 
the Board will not have jurisdiction.

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities, with 
special attention being made to the 
caselaw, laws and/or regulations cited 
above.  If the RO finds that another VA 
examination is necessary in order to 
decide the claim, such examination should 
be scheduled and conducted.

6.  If this determination remains 
unfavorable to the veteran in any way, 
she and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and her representative should be 
afforded the opportunity to respond 
thereto.  In addition, the veteran's 
local representative should invited to 
submit a Statement of Accredited 
Representation in Appealed Case (VA Form 
646) on behalf of the veteran in 
reference to the issue of service 
connection for residuals of right knee 
surgery.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals





